***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   SCARLETT LEWIS, ADMINISTRATRIX (ESTATE
       OF JESSE LEWIS), ET AL. v. TOWN
             OF NEWTOWN ET AL.
                 (AC 41697)
                        Lavine, Elgo and Bishop, Js.

                                  Syllabus

The plaintiffs, the administrators of the estates of two victims of the mass
    shooting at Sandy Hook Elementary School in 2012, sought to recover
    damages from the defendants, the town of Newtown and its board of
    education, pursuant to statute (§ 52-557n [a] [1]), for alleged acts of
    negligence that the plaintiffs claimed were substantial factors in contrib-
    uting to the deaths of their decedents. The plaintiffs alleged, inter alia,
    that the defendants had instituted school safety policies and procedures
    that left no discretion to teachers and other employees, and were to be
    followed as mandated by the defendants. The plaintiffs claimed that a
    school lockdown and evacuation plan was not implemented on the day
    of the shooting, and that the defendants had created a ministerial duty
    that required their employees, agents and members to take whatever
    precautions were necessary and enumerated in the school safety policies
    and procedures to protect the plaintiffs’ decedents on the day of the
    shooting. The plaintiffs further asserted that the defendants left the
    school’s faculty and staff in a position in which they could not adhere
    to or failed to adhere to the mandatory school security guidelines. The
    defendants filed a motion for summary judgment in which they claimed,
    inter alia, that they were entitled to governmental immunity pursuant
    to § 52-557n (a) (2) and that there was no genuine issue of material fact
    as to their alleged negligence. The trial court granted the motion for
    summary judgment on the ground of governmental immunity, determin-
    ing that the plaintiffs’ complaint made no specific allegations against
    any of the faculty or staff in the school at the time of the shooting, and
    that the school security guidelines imposed discretionary responsibili-
    ties, rather than a ministerial duty, on the defendants and faculty and
    staff. The court also determined that the defendants’ allegedly negligent
    acts and omissions were discretionary. Further, the court concluded
    that even if the school’s faculty and staff had a discretionary duty to
    implement the school security guidelines and that the shooter had cre-
    ated an imminent risk to those in the school, no reasonable fact finder
    could conclude that the faculty and staff caused the catastrophic conse-
    quences that befell those in the school. On appeal to this court, the
    plaintiffs claimed, inter alia, that the trial court improperly concluded
    that their complaint contained only allegations of negligence that were
    directed at the defendants for actions that occurred before the day of
    the shooting. The plaintiffs further claimed that the court improperly
    determined that the defendants’ implementation of school security
    guidelines was discretionary in nature and that the identifiable person-
    imminent harm exception to governmental immunity did not apply to
    the defendants’ claim of immunity. Held:
1. The trial court improperly determined that the complaint did not contain
    allegations of negligence directed at the acts and omissions of the school
    faculty and staff during the shooting and contained only allegations of
    negligence directed at the acts and omissions of the defendants occurring
    before that date: the record demonstrated that the complaint contained
    allegations that both the defendants and the school faculty and staff
    had a ministerial duty to create and implement the school security
    guidelines, and that they failed to fulfill that duty, as the complaint set
    forth claims of negligence that were directed at the defendants’ alleged
    breach of a ministerial duty prior to the shooting, and that related to
    an alleged breach of a ministerial duty by the school faculty and staff
    to implement school security guidelines that occurred on the date of
    the assault, and, therefore, the court improperly concluded that such
    allegations against the faculty and staff were raised for the first time
    in opposition to the defendants’ motion for summary judgment; neverthe-
    less, because the complaint did not contain any allegations that imple-
    mentation of the guidelines by either the defendants or the faculty and
    staff was discretionary, the viability of the complaint could fairly be
    assessed only on the basis of the plaintiffs’ claims, set forth in the
    complaint, that the defendants’ development and implementation of
    school security protocols was ministerial in nature and not protected
    by governmental immunity, and, therefore, the plaintiffs’ assertion that
    the identifiable person-imminent harm exception to governmental immu-
    nity applied if the acts or omissions of the faculty and staff were discre-
    tionary was not applicable, as that exception applies only to
    discretionary act immunity under § 52-557n (a) (2) (B), which the plain-
    tiffs failed to raise in their complaint.
2. The trial court properly concluded that no genuine issue of material fact
    existed as to whether the defendants’ creation and implementation of
    school security guidelines was discretionary in nature: the adoption of
    the school security guidelines was an act of discretion encompassed
    within the defendants’ general duty to manage and supervise their
    employees and schoolchildren and, therefore, was protected by govern-
    mental immunity pursuant to § 52-557n (a) (2) (B), the statutory scheme
    (§§ 10-220, 10-220f and 10-21) regarding the duty of boards of education
    made it plain that the defendant board of education was fulfilling a
    discretionary duty in developing and implementing policies, and the
    plaintiffs failed to identify any statutory authority or rule that imposed
    on the defendants a ministerial duty to create or implement school
    security guidelines; moreover, the school security guidelines contained
    no directive that would support a finding that the defendants had a
    ministerial duty to act in a prescribed manner when responding to the
    shooting, as the guidelines contained qualifying language such as may
    or should, which indicated that the school faculty and staff had discretion
    to exercise judgment, the guidelines did not indicate how school faculty
    and staff should act in response to a shooting, and although some
    language in the guidelines could be construed as mandating strict compli-
    ance, case law is clear that such language did not necessarily impose
    on the faculty and staff a ministerial duty.
3. The plaintiffs could not prevail on their claim that the trial court erred
    in determining that the identifiable person-imminent harm exception to
    governmental immunity was inapplicable; that court was not required
    to address that claim in deciding the motion for summary judgment, as
    the plaintiffs’ complaint did not allege that the conduct of the defendants
    and the school’s faculty and staff was discretionary, the plaintiffs alleged
    only violations of a ministerial duty, which were mirrored in their opposi-
    tion to the defendants’ motion for summary judgment, and although the
    plaintiffs, in opposition to the motion for summary judgment, raised an
    argument not contained in the complaint that even if the defendants’
    actions were discretionary in nature, the decedents were identifiable
    victims subject to imminent harm, those newly fashioned allegations
    asserting an alternative basis for recovery in defense of a motion for
    summary judgment were improper and could not substitute for a timely
    filed amended complaint.
             Argued April 17—officially released July 16, 2019

                             Procedural History

   Action to recover damages for the deaths of the plain-
tiffs’ decedents resulting from the defendants’ alleged
negligence, and for other relief, brought to the Superior
Court in the judicial district of Danbury, where the
action was withdrawn as against the defendant Sandy
Hook Elementary School; thereafter, the court, Wilson,
J., granted the motion for summary judgment filed by
the named defendant et al. and rendered judgment
thereon, from which the plaintiffs appealed to this
court. Affirmed.
  Devin W. Janosov, with whom was Donald A. Papcsy,
for the appellants (plaintiffs).
  Charles A. Deluca, with whom were John W. Cannav-
ino, Jr., Thomas S. Lambert and Monte E. Frank, for
the appellees (named defendant et al.).
                          Opinion

   BISHOP, J. This case arises from the horrific and
tragic events that occurred on December 14, 2012, at
the Sandy Hook Elementary School (school) in New-
town.1 On that day, at approximately 9:35 a.m., Adam
Lanza, bearing an arsenal of weaponry, shot his way
into the locked school building with a Bushmaster
XM15-E2S semiautomatic rifle and, with gruesome
resolve, fatally shot twenty first grade children and six
staff members, and wounded two other staff members
before taking his own life.2 The plaintiffs, Scarlett Lewis,
administratrix of the estate of Jesse Lewis, and Leonard
Pozner, administrator of the estate of Noah Pozner,
appeal from the summary judgment rendered by the
trial court in favor of the defendants, the town of New-
town and the Board of Education of the Town of New-
town, on the ground of governmental immunity. On
appeal, the plaintiffs claim that the trial court erred in
rendering summary judgment by concluding that (1)
the plaintiffs’ third revised complaint did not contain
allegations of negligence directed at the acts and omis-
sions of the school faculty and staff during the shooting
on December 14, 2012, but, rather, contained only alle-
gations of negligence directed at the defendants before
December 14, 2012; (2) the defendants’ creation and
implementation of school security guidelines were dis-
cretionary acts in nature; and (3) the identifiable per-
son-imminent harm exception did not apply to the
defendants’ claim of immunity. We affirm the judgment
of the trial court.
   The record reveals the following tragic facts and pro-
cedural history.3 On December 14, 2012, at approxi-
mately 9:30 a.m., the doors to the school were locked
as was the norm each morning once the school day
began. At the same time, a meeting was taking place
in room nine, a conference room adjacent to the princi-
pal’s office and near an entranceway to the school.
Attending this meeting were Principal Dawn Hochsp-
rung, school psychologist Mary Joy Sherlach, a parent,
and other staff. At approximately 9:35 a.m., Lanza
blasted his way into the school through a plate glass
window located next to the school doors. Hochsprung
and Sherlach immediately ran from the conference
room into the hallway, where they instantly were shot
and killed by Lanza. Natalie Hammond, who had also
left the conference room to investigate and was trailing
Hochsprung and Sherlach, was shot and injured, but
was able to crawl back into the conference room. After
shooting Hochsprung, Sherlach, and Hammond, Lanza
proceeded down a hallway while firing his rifle, striking
and wounding another staff member. Lanza then appar-
ently entered and exited the main office without shoot-
ing anyone, and proceeded down another hallway to
classrooms eight and ten. While in these classrooms,
Lanza shot and killed four adults and twenty first-grade
students. The plaintiffs’ children, Jesse and Noah, were
two of the students killed. Lanza then took his own life
at approximately 9:40 a.m.
  By summons and complaint served January 9, 2015,4
the plaintiffs brought this action alleging acts of negli-
gence on the part of the defendants, pursuant to General
Statutes § 52-557n (a) (1),5 which they claimed were
substantial factors in contributing to the deaths of their
children. In response, the defendants filed an answer
and special defenses, in which they asserted that (1)
the plaintiffs’ claims were barred by the doctrine of
governmental immunity, pursuant to § 52-557n (a) (2);6
(2) as a matter of undisputed fact, their acts or failures
to act were not the proximate cause of the children’s
deaths; and (3) they could not be held liable for the
criminal acts of an individual who was not an agent or
employee of either defendant.
   On June 30, 2017, following a period of discovery,
the defendants filed a motion for summary judgment
on the grounds that (1) there was no genuine issue of
material fact regarding the defendants’ alleged negli-
gence; (2) the defendants were entitled to the defense
of governmental immunity pursuant to § 52-557n (a)
(2); (3) Lanza’s intervening criminal act destroyed any
claim of proximate cause regarding any of the alleged
failings of the defendants; and (4) the plaintiffs had
failed to produce any expert testimony in support of
their claims. In response, the plaintiffs filed a memoran-
dum of law in opposition to the defendants’ motion for
summary judgment, arguing that (1) the defendants had
failed to present evidence adequate to satisfy their bur-
den on a motion for summary judgment; (2) the actions
of the school faculty and staff present in the school on
December 14, 2012, were not discretionary in nature
but, rather, were ministerial duties prescribed by the
school security guidelines, in place at that time; (3) if
the duties of the faculty and staff present in the school
were not ministerial but were, instead, discretionary,
the conduct of Lanza in blasting his way into the school
presented an imminent danger to all present in the
school, and the failure of the faculty and staff in the
school to follow the prescriptions set forth in the school
security guidelines constituted negligence; (4) Lanza’s
conduct was not an intervening criminal action because
the purpose of the school security guidelines was to
respond to outside threats such as those posed by
Lanza; and (5) the plaintiffs would address their failure
to produce expert testimony by demonstrating that the
expert disclosed by the defendants had no knowledge
in regard to the issues presented by this case.
  On May 7, 2018, after briefing and argument by coun-
sel, the court issued a memorandum of decision grant-
ing the defendants’ motion for summary judgment on
the ground of governmental immunity. Finding that the
complaint made no specific allegations against any of
the faculty or staff present in the school building, the
court nevertheless accorded the parties a substantive
analysis of this claim and determined that the school
security guidelines did not impose a ministerial duty
on those individuals. Rather, the court determined that
the guidelines, by their own language, imposed discre-
tionary responsibilities on the named defendants and
faculty and staff. The court concluded, as well, that the
acts and omissions alleged in the plaintiffs’ complaint
concerning the named defendants were discretionary
and that no reasonable juror could find that the plain-
tiffs’ children were subject to imminent harm at the time
of the named defendants’ allegedly negligent conduct
in formulating, promulgating, and implementing the
school security guidelines. Finally, the court concluded
that even if it considered the plaintiffs’ newly asserted
claim in opposition to the motion for summary judg-
ment, i.e., that the faculty and staff had a discretionary
duty to implement the school security guidelines and
that Lanza’s initial blast into the school created an immi-
nent risk to all present in the school building, no reason-
able fact finder could find that the response of the
faculty and staff to the chaotic situation that unfolded
on that tragic day caused the catastrophic conse-
quences that befell those present in the school. This
appeal followed.
   Before addressing the plaintiffs’ claims, we first set
forth our oft-recited standard of review in regard to
an appeal from a trial court’s rendering of summary
judgment. ‘‘Practice Book § [17-49] provides that sum-
mary judgment shall be rendered forthwith if the plead-
ings, affidavits and any other proof submitted show that
there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter
of law. . . . In deciding a motion for summary judg-
ment, the trial court must view the evidence in the light
most favorable to the nonmoving party. . . . The party
seeking summary judgment has the burden of showing
the absence of any genuine issue [of] material facts
which, under applicable principles of substantive law,
entitle him to a judgment as a matter of law . . . and
the party opposing such a motion must provide an evi-
dentiary foundation to demonstrate the existence of a
genuine issue of material fact. . . . [I]ssue-finding,
rather than issue-determination, is the key to the proce-
dure. . . . [T]he trial court does not sit as the trier of
fact when ruling on a motion for summary judgment.
. . . [Its] function is not to decide issues of material
fact, but rather to determine whether any such issues
exist. . . . Our review of the decision to grant a motion
for summary judgment is plenary. . . . We therefore
must decide whether the court’s conclusions were
legally and logically correct and find support in the
record.’’ (Internal quotation marks omitted.) Perez v.
Metropolitan District Commission, 186 Conn. App.
466, 471–72, 200 A.3d 202 (2018).
   ‘‘[T]ypically [d]emonstrating a genuine issue requires
a showing of evidentiary facts or substantial evidence
outside the pleadings from which material facts alleged
in the pleadings can be warrantably inferred. . . .
Moreover, [t]o establish the existence of a material fact,
it is not enough for the party opposing summary judg-
ment merely to assert the existence of a disputed issue.
. . . Such assertions are insufficient regardless of
whether they are contained in a complaint or a brief.
. . . Further, unadmitted allegations in the pleadings
do not constitute proof of the existence of a genuine
issue as to any material fact.’’ (Internal quotation marks
omitted.) Grignano v. Milford, 106 Conn. App. 648, 651,
943 A.2d 507 (2008).
   We next set forth the standard of review and relevant
legal principles in regard to the doctrine of governmen-
tal immunity. ‘‘[T]he determination of whether a govern-
mental or ministerial duty exists gives rise to a question
of law . . . .’’ Ventura v. East Haven, 330 Conn. 613,
634, 199 A.3d 1 (2019). Municipalities have traditionally
been ‘‘immune from liability for [their] tortious acts at
common law . . . . Governmental immunity may,
however, be abrogated by statute. The state legislature
possesses the authority to abrogate any governmental
immunity that the common law gives to municipalities.
. . . The general rule developed in the case law is that
a municipality is immune from liability unless the legis-
lature has enacted a statute abrogating that immunity.
. . . Statutes that abrogate or modify governmental
immunity are to be strictly construed. . . . This rule of
construction stems from the basic principle that when
a statute is in derogation of common law or creates a
liability where formerly none existed, it should receive
a strict construction and is not to be extended, modified,
repealed or enlarged in its scope by the mechanics
of construction.’’ (Citations omitted; internal quotation
marks omitted.) Tryon v. North Branford, 58 Conn.
App. 702, 720, 755 A.2d 317 (2000).
   ‘‘Section 52-557n abrogates the common-law rule of
governmental immunity and sets forth the circum-
stances in which a municipality is liable for damages
to person and property. These circumstances include
the negligent acts or omissions of the political subdivi-
sion or its employees or agents . . . . The section goes
on to exclude liability for acts or omissions of any
employee or agent which constitute criminal conduct,
fraud, actual malice or wilful misconduct and negligent
acts that involve the exercise of judgment or discre-
tion.’’ (Citation omitted; emphasis added.) Id., 721.
   ‘‘Municipal officials are immune from liability for neg-
ligence arising out of their discretionary acts in part
because of the danger that a more expansive exposure
to liability would cramp the exercise of official discre-
tion beyond the limits desirable in our society. . . .
Discretionary act immunity reflects a value judgment
that—despite injury to a member of the public—the
broader interest in having government officers and
employees free to exercise judgment and discretion in
their official functions, unhampered by fear of second-
guessing and retaliatory lawsuits, outweighs the bene-
fits to be had from imposing liability for that injury.
. . . In contrast, municipal officers are not immune
from liability for negligence arising out of their ministe-
rial acts, defined as acts to be performed in a prescribed
manner without the exercise of judgment or discretion.
. . . This is because society has no analogous interest
in permitting municipal officers to exercise judgment in
the performance of ministerial acts.’’ (Citations omitted;
internal quotation marks omitted.) Doe v. Petersen, 279
Conn. 607, 614–15, 903 A.2d 191 (2006). With these prin-
ciples in mind, we turn to the plaintiffs’ specific claims.
                             I
  The plaintiffs first claim that the court erred in render-
ing summary judgment by concluding that their third
revised complaint did not contain allegations of negli-
gence directed at the acts and omissions of the school
faculty and staff during the shooting on December 14,
2012, but, rather, contained only allegations of negli-
gence directed at the acts and omissions of the defen-
dants occurring before that date.
   Viewed in the light most favorable to the plaintiffs,
the operative complaint sets forth the following claims
as to the defendants. The plaintiffs allege that the defen-
dants were ‘‘under a legal and ministerial duty to cre-
ate, enforce, and abide by’’ school security guidelines,
‘‘and to ensure student safety and well-being’’ pursuant
to General Statutes §§ 10-220,7 10-220f,8 and 10-221,9 and
that their failure to do so subjected them to liability
pursuant to § 52-557n. (Emphasis added.) In particular,
the plaintiffs allege in paragraph 30 of counts one and
three, and in paragraph 31 in counts two and four, that,
inter alia, the defendants were negligent because they
either left school faculty and staff in a position where
they either could not adhere or failed to adhere to the
mandatory school security guidelines by failing (1) to
provide school faculty and staff with necessary informa-
tion, equipment, and training to properly implement the
school security guidelines, including training regarding
the school lockdown and evacuation plan that faculty
and staff were to follow should an intruder enter the
school; (2) to provide school faculty and staff with
doors that could be locked from the inside; (3) to pro-
vide the teachers of classrooms eight and ten with keys
to lock the doors to those classrooms; (4) to provide
a security guard or other type of law enforcement per-
sonnel to assist in the implementation of the school
security guidelines; (5) to provide a secure front
entrance; and (6) to follow their own school security
guidelines.
  In addition, the plaintiffs allege in paragraph 7 of all
counts that the defendants, ‘‘under the requirements of
§ 10-220, instituted school safety policies and proce-
dures which left no area for discretion by its staff and/
or agents, concerning the safety of the schools in the
Newtown Public School District, including the lock-
down and evacuation plan previously practiced, but
never implemented on December 14, 2012, by the
Sandy Hook Elementary staff,’’ and that this failure to
implement resulted in the deaths of twenty students,
including the plaintiffs’ children. (Emphasis added.)
The plaintiffs allege, as well, in paragraph 13 in counts
one and three, and in paragraph 14 in counts two and
three, that the ‘‘details and proscriptions of this plan
left no discretion to the teachers and other employees,
and were to be followed as outlined for the safety of the
children at Sandy Hook Elementary School, by mandate
of’’ the [defendants]. (Emphasis added.) The plaintiffs
also allege in paragraph 14 of counts one and three,
and in paragraph 15 in counts two and four, that the
defendants ‘‘had created a ministerial duty for all
employees, agents and members to take whatever pre-
cautions necessary and enumerated in the safety proce-
dures’’ to protect the plaintiffs’ children on December
14, 2012, ‘‘due to the creation of their own internal
policies . . . and due to their acute knowledge of the
imminent and apparent harm the intruder . . . pre-
sented to the identifiable victims of the Sandy Hook
Elementary School . . . on December 14, 2012; at
which time the fact [that] an intruder was present on
the school premises, and the fact that the identifiable
victims were in an imminent harm became apparent to
the staff, agents, employees and members of the Sandy
Hook Elementary School.’’ (Emphasis added.)
  In its memorandum of decision on the defendants’
motion for summary judgment, the court noted that the
plaintiffs had attempted to argue for the first time, in
their opposition to the defendants’ motion, that the
defendants were liable not just for their own conduct,
but also for the allegedly negligent conduct of the school
faculty and staff present in the school building during
the shooting on December 14, 2012. In particular, the
court referred to the plaintiffs’ arguments that school
security guidelines imposed a ministerial duty on the
faculty and staff as a ‘‘new theory of liability’’ not pre-
viously raised in the operative complaint.
  ‘‘[T]he interpretation of pleadings is always a question
of law for the court . . . . Our review of the trial
court’s interpretation of the pleadings therefore is ple-
nary. . . . [W]e have long eschewed the notion that
pleadings should be read in a hypertechnical manner.
Rather, [t]he modern trend, which is followed in Con-
necticut, is to construe pleadings broadly and realisti-
cally, rather than narrowly and technically. . . . [T]he
complaint must be read in its entirety in such a way as
to give effect to the pleadings with reference to the
general theory upon which it proceeded, and to substan-
tial justice between the parties. . . . Our reading of
pleadings in a manner that advances substantial justice
means that a pleading must be construed reasonably,
to contain all that it fairly means, but carries with it
the related proposition that it must not be contorted
in such a way so as to strain the bounds of rational
comprehension. . . . [E]ssential allegations may not
be supplied by conjecture or remote implication . . . .’’
(Citation omitted; internal quotation marks omitted.)
Chicago Title Ins. Co. v. Accurate Title Searches, Inc.,
173 Conn. App. 463, 479, 164 A.3d 682 (2017).
   ‘‘The pleadings determine which facts are relevant
and frame the issues for summary judgment proceed-
ings or for trial. . . . The principle that a plaintiff may
rely only [on] what he has alleged is basic. . . . It is
fundamental in our law that the right of a plaintiff to
recover is limited to the allegations [in the] complaint.
. . . A complaint must fairly put the defendant on
notice of the claims . . . against him. . . . The pur-
pose of the complaint is to limit the issues to be decided
at the trial of a case and is calculated to prevent surprise.
. . . Only those issues raised by the [plaintiff] in the
latest complaint can be tried before the jury.’’ (Citations
omitted; internal quotation marks omitted.) White v.
Mazda Motor of America, Inc., 313 Conn. 610, 621, 99
A.3d 1079 (2014).
   In White, the plaintiff sought to establish a malfunc-
tion theory as part of his product liability claims against
the defendant. Id. The court concluded that the plaintiff
failed to allege facts in his amended complaint establish-
ing a claim regarding the malfunction theory and, thus,
that the amended complaint was deficient. See id.,
626–28; id., 626 (‘‘[a] plaintiff must allege facts to put
the trial court and the defendant on notice that the
plaintiff intends to pursue his claim under this alterna-
tive burden of proof’’). The court concluded, as well,
that ‘‘the plaintiff could not properly raise an entirely
new, alternative theory of liability for the first time in
his opposition to the defendants’ summary judgment
motion when he failed to plead this theory in his com-
plaint or put the defendants on notice that he intended
to rely on it by further amending his complaint.’’ Id., 629.
   With the foregoing in mind, we turn to the plaintiffs’
arguments on appeal. The plaintiffs assert that their
third amended complaint did, indeed, include specific
allegations of negligence against the school faculty and
staff present in the building during the shooting. In
particular, the plaintiffs point to the allegations con-
tained in paragraphs 7, 13, 14, 30h and 30j of counts
one and three, and in paragraphs 7, 14, 15, 31h and 31j
of counts two and four, which, they assert, fairly set
forth claims that the defendants had created mandatory
policies and procedures for implementation by faculty
and staff in the school building, and that adherence to
these policies and procedures imposed a ministerial
duty, which they allege the faculty and staff had
breached during the course of the shooting.
   On the basis of our careful review of the pleadings,
we conclude that the complaint did contain allegations
that both the defendants and the school faculty and
staff had a ministerial duty to create and implement
the school security guidelines, and that they failed to
fulfill that duty. In this regard, we disagree with the
trial court that such allegations against the faculty and
staff were raised for the first time in opposition to the
defendants’ motion for summary judgment. We note,
however, that nowhere does the complaint contain any
allegations that implementation of the guidelines by
either the defendants or the faculty and staff was discre-
tionary. The plaintiffs, rather, asserted for the first time
in their opposition to the motion for summary judgment
that the identifiable person-imminent harm exception
applied if the acts or omissions of the faculty and staff
were discretionary. This assertion is not applicable to
the plaintiffs’ argument because the identifiable person-
imminent harm exception applies only to discretionary
act immunity under § 52-557n (a) (2) (B), which the
plaintiffs failed to raise in their complaint. See Doe v.
Petersen, supra, 279 Conn. 615–16 (identifiable person-
imminent harm exception recognized as one of three
exceptions to discretionary act immunity). In sum,
the viability of the plaintiffs’ complaint can fairly be
assessed only on the basis of the plaintiffs’ claims, set
forth in the complaint, that the defendants’ develop-
ment and implementation of school security protocols
were ministerial in nature and, therefore, not protected
by governmental immunity, and that the faculty and
staff present in the school breached ministerial duties
regarding implementation of the school security pro-
tocols.
   Accordingly, we conclude that the plaintiffs’ opera-
tive complaint only sets forth claims of negligence
directed at the defendants’ alleged breach of a ministe-
rial duty prior to the December 14, 2012 shooting, and
relating to an alleged breach of a ministerial duty by
the school faculty and staff occurring on the date of
the assault. We, thus, turn next to a consideration of
the court’s conclusion in regard to whether the duties
of the defendants and faculty and staff implicated by
the allegations in the operative complaint were ministe-
rial or discretionary.10
                             II
  The plaintiffs claim that the court erred in determin-
ing that the defendants’ creation and implementation
of the school security guidelines was discretionary in
nature instead of allowing jurors the opportunity to
make that decision.
  In its memorandum of decision, the trial court con-
cluded that the alleged conduct of the defendants in
creating and implementing the school security guide-
lines was discretionary in nature because no statute,
policy, or rule imposed clear ministerial duties on the
defendants. In particular, after determining that the
supervision of school employees and students is gener-
ally considered discretionary, the court looked to §§ 10-
220, 10-220f and 10-221, and concluded that ‘‘none of
these sections limited the defendants’ exercise of dis-
cretion in their supervision and management of the
school or imposed clear, ministerial duties on the defen-
dants with regards to the type of security measures or
protocols they were to implement.’’ We agree with the
court’s conclusion.
   As previously noted, our determination of whether
governmental immunity applies to the allegations of a
complaint is generally a question of law subject to ple-
nary review. See Ventura v. East Haven, supra, 330
Conn. 634–37. In addressing the question of whether
the general supervision of public school employees is
a discretionary or ministerial function, our Supreme
Court has concluded that the administrators’ ‘‘duty to
ensure that school staff members adequately dis-
charged their assignments [is] discretionary because it
[is] encompassed within their general responsibility to
manage and supervise school employees.’’ Strycharz v.
Cady, 323 Conn. 548, 569, 148 A.3d 1011 (2016), over-
ruled in part on other grounds by Ventura v. East
Haven, 330 Conn. 613, 637 and n.12, 199 A.3d 1 (2019).
In addition, our case law has implicitly determined that
the supervision of public school children is generally
considered a discretionary act. See, e.g., Martinez v.
New Haven, 328 Conn. 1, 8–9, 176 A.3d 531 (2018) (fram-
ing general supervision of student at public school as
discretionary act subject to identifiable person-immi-
nent harm exception); McCarroll v. East Haven, 180
Conn. App. 515, 522–23, 183 A.3d 662 (2018) (same).
Our case law also has made clear that a plaintiff bringing
a cause of action against a municipality or government
officials must allege and, thus, demonstrate the exis-
tence of a genuine issue of material fact, that the acts
or omissions complained of are ministerial, rather than
discretionary, in nature. See Violano v. Fernandez, 280
Conn. 310, 323–24, 907 A.2d 1188 (2006); id., 324 (‘‘plain-
tiffs . . . failed to allege that there was any rule, policy,
or directive that prescribed the manner in which [one
of the defendants] was to secure the property’’ that was
under his care); Colon v. New Haven, 60 Conn. App.
178, 182–83, 758 A.2d 900 (summary judgment properly
rendered on ground of governmental immunity where
defendant’s ‘‘poor exercise of judgment’’ formed basis
of complaint, rather than directive specifically describ-
ing manner in which defendant was to act), cert. denied,
255 Conn. 908, 763 A.2d 1034 (2000).
  On the basis of the foregoing, it is clear that the
adoption of the school security guidelines by the defen-
dants was an act of discretion encompassed within their
general duty to manage and supervise their employees
and the schoolchildren, and, therefore, was protected
by governmental immunity pursuant to § 52-557n (a) (2)
(B). As discussed in part I of this opinion, the plaintiffs’
complaint alleged that the defendants were ‘‘under a
legal and ministerial duty to create, enforce, and abide
by’’ school security guidelines, ‘‘and to ensure student
safety and well-being’’ pursuant to §§ 10-220, 10-220f
and 10-221, and that their failure to do so subjected
them to liability pursuant to § 52-557n. The language of
the pertinent statutes and, indeed, the statutory scheme
regarding the duty of boards of education, make it plain
that in developing and implementing policies, the board
is fulfilling a discretionary duty. See Washburne v. Mad-
ison, 175 Conn. App. 613, 623, 167 A.3d 1029 (2017)
(‘‘[i]n order to create a ministerial duty, there must
be a city charter provision, ordinance, regulation, rule,
policy, or any other directive [compelling a municipal
employee] to [act] in any prescribed manner’’ [internal
quotation marks omitted]), cert. denied, 330 Conn. 971,
200 A.3d 1151 (2019). Section 10-220 (a) states, gener-
ally, that boards of education ‘‘shall provide . . . (4)
a safe school setting,’’ and § 10-220f states that boards
of education may, but are not required to, establish a
school safety committee. Furthermore, § 10-221 does
not specifically address school safety, but, rather, states
that boards of education shall implement policies to
regulate several other unrelated areas as part of their
general duty to manage and supervise school activity.
Accordingly, we agree with the trial court and conclude
that, because the plaintiffs failed to identify any statu-
tory authority or rule that imposed upon the defendants
a ministerial duty to create or implement the school
security guidelines that the defendants allegedly failed
to abide by, no genuine issue of material fact existed
as to whether the defendants’ acts were discretionary
in nature.
  The plaintiffs also claim that the trial court erred
in rendering summary judgment because the school
security guidelines adopted by the defendants imposed
upon the school faculty and staff a ministerial duty to
act in a prescribed manner during the shooting. The
language in the guidelines referenced by the plaintiffs
contradicts this claim.
   In conjunction with the defendants’ motion for sum-
mary judgment, the parties submitted several school
security guidelines. The plaintiffs first referenced the
‘‘Newtown Public Schools Emergency Lockdown
Guidelines for Faculty and Staff,’’ which states that
‘‘[u]pon notification of personal observation that an
emergency situation exists, it may become necessary
for school administration to commence a lockdown,’’
and in such event ‘‘teachers and support staff should
promptly gather their students and those in the immedi-
ate vicinity, and escort them into a classroom or secura-
ble room . . . that can be locked and secured from
the inside.’’ (Emphasis added; internal quotation marks
omitted.) This guideline additionally states that ‘‘[u]pon
notification or personal observation that an imminent
emergency situation exists, it may become necessary
for school administration to commence a Lockdown—
Code Blue.’’ (Emphasis added; internal quotation marks
omitted.) In the event of this type of lockdown, the
guideline states that ‘‘staff should immediately gather
students, and if not already, escort them inside a class-
room or securable room that can be locked and secured
from the inside.’’ (Emphasis added.) Language at the
bottom of the first page of this guideline states that
‘‘[f]ailure to comply with these rules can ultimately jeop-
ardize the safety of all persons inside the classroom or
neighboring classrooms in the immediate proximity.’’
Supplementing this guideline is the ‘‘Newtown Public
Schools Faculty-Staff Emergency Response Guide,’’
which sets forth emergency terms and command
actions that faculty and staff can use in the event of
a lockdown.
    The plaintiffs next referenced an ‘‘Incident Command
System Overview,’’ which states that it ‘‘is a field man-
agement system that has a number of basic system
features. Because of these features, [it] has the flexibil-
ity and adaptability to be applied to a wide variety
of incidents and events both small and large.’’ This
guideline provides a structured plan that school faculty
and staff can use to manage and respond to a particular
incident. Finally, the plaintiffs referenced the ‘‘New-
town, Connecticut Emergency Operations Plan Annex
L—School Emergency,’’ which provides, inter alia, that
‘‘[i]n the event of an emergency, the primary function
of all school personnel is to provide maximum protec-
tion for students and to reunite students with their
parents as soon as it is feasible.’’ This guideline sets
forth certain tasks for school faculty and staff in the
event of an emergency. In particular, it provides that
‘‘[p]rincipals are responsible for . . . [a]ctivating the
evacuation or take shelter message or signal to instruct
teachers to take protective action(s) for themselves and
their students,’’ and ‘‘[s]upervising plan implementa-
tion.’’ It states, as well, that ‘‘[t]eachers are responsible
for . . . [e]xercising control and discipline in their
supervision of students in the evacuation and take shel-
ter modes,’’ and ‘‘[t]aking all necessary precautions to
protect the school facility.’’ The guideline also lists how
school faculty and staff may respond to various types
of emergencies and implement evacuation measures,
but does not specifically discuss actions to take in the
event of a school shooting.
   After a thorough review of the school security guide-
lines referenced by the plaintiffs, we conclude that they
contain ‘‘no directive of the type required to support a
finding that the [defendants] had a [ministerial] duty’’
to act in a prescribed manner when responding to the
events that unfolded on December 14, 2012. Ugrin v.
Cheshire, 307 Conn. 364, 391, 54 A.3d 532 (2012). In
Ugrin, our Supreme Court determined that language in
a letter by town counsel that described the danger posed
by mines that were operated in the vicinity of the plain-
tiffs’ properties and contained legal advice to the town
regarding such mines did not constitute ‘‘a directive to
the town giving rise to a ministerial duty because [the
letter] . . . contain[ed] the qualifying words should or
could, which indicate[d] that the town had discretion
to exercise its judgment in deciding whether to follow
[the town counsel’s] advice.’’ (Emphasis added; internal
quotation marks omitted.) Id., 392. The court deter-
mined, as well, that ‘‘the plaintiffs fail[ed] to identify
any other comment that could be construed as an actual
directive to the town that it had no discretion to ignore.’’
Id.; see also Colon v. New Haven, supra, 60 Conn.
App. 183.
    In the present case, the school security guidelines
contained qualifying language such as may or should,
which indicated that the school faculty and staff had
discretion to exercise judgment in following them, and
they set forth broad structures that did not indicate
how school faculty and staff should act in response
to a shooting. Additionally, they did not contain any
language placing upon the school faculty and staff a
ministerial duty to act in a specific manner in the event
of an emergency such as the one that occurred on
December 14, 2012. Although some language, such as
the indication of the consequences of a failure to comply
with the guidelines during a school lockdown, may be
construed as mandating strict compliance, our case law
is clear that such language does not necessarily impose
upon the faculty and staff a ministerial duty. See Coley
v. Hartford, 312 Conn. 150, 169, 95 A.3d 480 (2014)
(‘‘[c]ontrary to the plaintiff’s contention, the word shall
does not necessarily give rise to a ministerial duty to
remain at the scene when the policy language, read
in its entirety, clearly relies upon the police officer’s
discretion’’ [emphasis added; internal quotation marks
omitted]), overruled in part on other grounds by Ven-
tura v. East Haven, 330 Conn. 613, 637 and n.12, 199
A.3d 1 (2019); Mills v. Solution, LLC, 138 Conn. App.
40, 51, 50 A.3d 381 (‘‘[a]lthough the word shall can
connote a mandatory command, the language of the
statute, read as a whole, involves discretionary acts’’
[emphasis added; internal quotation marks omitted]),
cert. denied, 307 Conn. 928, 55 A.3d 570 (2012). Accord-
ingly, we agree with the trial court and conclude that
no reasonable juror could have found that the school
security guidelines imposed a ministerial duty upon the
faculty and staff.
                            III
  Finally, the plaintiffs claim that the court erred in
determining that if the complaint can fairly be read as
asserting that the defendants and school faculty and
staff breached a discretionary duty in the creation, pro-
mulgation, and implementation of the school security
guidelines, the identifiable person-imminent harm
exception was inapplicable.11
   We need not address this claim because, as previously
discussed in part I of this opinion, nowhere in the opera-
tive complaint do the plaintiffs allege that the conduct
of the defendants and faculty and staff was discretion-
ary in nature. Paragraphs 7, 13, 14, 30h and 30j of counts
one and three, and paragraphs 7, 14, 15, 31h and 31j of
counts two and four of the complaint all make clear
that the plaintiffs only allege violations of a ministerial
duty. This is further supported by assertions in the
plaintiffs’ opposition to the defendants’ motion for sum-
mary judgment, which first mirrors the complaint by
stating that ‘‘the actions of the defendants . . . were
not of a discretionary nature,’’ but then raises the argu-
ment not contained in the complaint that, ‘‘even if they
were discretionary in nature, the deceased plaintiffs
were identifiable victims . . . and . . . clearly an
imminent harm was before them . . . .’’
   In adjudicating a motion for summary judgment, a
court is not required to address allegations that are not
made in the complaint. See DeCorso v. Calderaro, 118
Conn. App. 617, 627–28, 985 A.2d 349 (2009) (‘‘[i]n adju-
dicating the motions for summary judgment, the [trial]
court was not required to address trespass because
the operative complaint did not contain counts alleging
trespass’’), cert. denied, 295 Conn. 919, 991 A.2d 564
(2010). Because the plaintiffs failed to allege the appli-
cability of the identifiable person-imminent harm
exception to the discretionary acts of the defendants
in the operative complaint, we conclude that the court
was not required to address this claim at summary
judgment.12 In sum, newly fashioned allegations
asserting an alternative basis for recovery in defense
of a motion for summary judgment are improper and
may not substitute for a timely filed amended com-
plaint.
   In reaching our conclusion in this case, we concur
with the trial court and find apt our Supreme Court’s
closing language in Coley v. Hartford, supra, 312 Conn.
172: ‘‘The facts in the present case are undeniably tragic,
and, understandably, the parties are left questioning
whether anything more could have been done to prevent
the realities that unfolded. It is, however, precisely
because it can always be alleged, in hindsight, that a
public official’s actions were deficient that we afford
limited governmental liability for acts that necessarily
entailed the exercise of discretion.’’
  For the reasons set forth in this opinion, we conclude
that the trial court properly rendered summary judg-
ment in the defendants’ favor on the ground of govern-
mental immunity pursuant to § 52-557n (a) (2) (B).13
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The school was initially named as a defendant in this case, but the
plaintiffs subsequently withdrew their claims against it.
   2
     The state attorney’s report on the shooting indicates that, in addition to
the Bushmaster semiautomatic rifle found in the same classroom as the
shooter’s body, police recovered from the shooter’s person a Sig Sauer P226,
nine millimeter semiautomatic pistol and, near his body, a Glock 20, ten
millimeter semiautomatic pistol. Substantial quantities of ammunition for
these weapons were found on the shooter’s person or near his body. In the
shooter’s car in the parking lot outside the school, the police also found an
Izhmash Saiga-12, twelve gauge semiautomatic shotgun. See Division of
Criminal Justice, State of Connecticut, Report of the State’s Attorney for
the Judicial District of Danbury on the Shootings at Sandy Hook Elementary
School and 36 Yogananda Street, Newtown, Connecticut on December
14, 2012.
   3
     See Division of Criminal Justice, State of Connecticut, Report of the
State’s Attorney for the Judicial District of Danbury on the Shootings at
Sandy Hook Elementary School and 36 Yogananda Street, Newtown, Con-
necticut on December 14, 2012.
   4
     The plaintiffs’ third revised complaint filed September 1, 2016, which
substantially contains the same allegations of negligence against the defen-
dants, is the operative complaint in this appeal.
   5
     General Statutes § 52-557n (a) (1) provides in relevant part: ‘‘Except as
otherwise provided by law, a political subdivision of the state shall be liable
for damages to person or property caused by . . . [t]he negligent acts or
omissions of such political subdivision or any employee, officer or agent
thereof acting within the scope of his employment or official duties . . . .’’
   6
     General Statutes § 52-557n (a) (2) provides in relevant part: ‘‘Except as
otherwise provided by law, a political subdivision of the state shall not be
liable for damages to person or property caused by . . . negligent acts or
omissions which require the exercise of judgment or discretion as an official
function of the authority expressly or impliedly granted by law.’’
   7
     General Statutes § 10-220 (a) provides in relevant part: ‘‘Each local or
regional board of education shall . . . provide an appropriate learning envi-
ronment for all its students which includes (1) adequate instructional books,
supplies, materials, equipment, staffing, facilities and technology, (2) equita-
ble allocation of resources among its schools, (3) proper maintenance of
facilities, and (4) a safe school setting . . . and shall perform all acts
required of it by the town or necessary to carry into effect the powers and
duties imposed by law.’’
   8
     General Statutes § 10-220f provides: ‘‘Each local and regional board of
education may establish a school district safety committee to increase staff
and student awareness of safety and health issues and to review the adequacy
of emergency response procedures at each school. Parents and high school
students shall be included in the membership of such committees.’’
   9
     General Statutes § 10-221 provides in relevant part: ‘‘(a) Boards of educa-
tion shall prescribe rules for the management, studies, classification and
discipline of the public schools and, subject to the control of the State Board
of Education, the textbooks to be used; shall make rules for the control,
within their respective jurisdictions, of school library media centers, includ-
ing Internet access and content, and approve the selection of books and
other educational media therefor, and shall approve plans for public school
buildings and superintend any high or graded school in the manner specified
in this title.
   ‘‘(b) . . . [E]ach local and regional board of education shall develop,
adopt and implement written policies concerning homework, attendance,
promotion and retention. The Department of Education shall make available
model policies and guidelines to assist local and regional boards of education
in meeting the responsibilities enumerated in this subsection.
   ‘‘(c) Boards of education may prescribe rules to impose sanctions against
pupils who damage or fail to return textbooks, library materials or other
educational materials. Said boards may charge pupils for such damaged or
lost textbooks, library materials or other educational materials and may
withhold grades, transcripts or report cards until the pupil pays for or returns
the textbook, library book or other educational material.
   ‘‘(d) . . . [E]ach local and regional board of education shall develop,
adopt and implement policies and procedures . . . for (1) dealing with the
use, sale or possession of alcohol or controlled drugs . . . by public school
students on school property, including a process for coordination with, and
referral of such students to, appropriate agencies, and (2) cooperating with
law enforcement officials.
   ‘‘(e) . . . [E]ach local and regional board of education shall adopt a writ-
ten policy and procedures for dealing with youth suicide prevention and
youth suicide attempts. Each such board of education may establish a stu-
dent assistance program to identify risk factors for youth suicide, procedures
to intervene with such youths, referral services and training for teachers
and other school professionals and students who provide assistance in
the program.
   ‘‘(f) . . . [E]ach local and regional board of education shall develop, adopt
and implement written policies and procedures to encourage parent-teacher
communication. These policies and procedures may include monthly news-
letters, required regular contact with all parents, flexible parent-teacher
conferences, drop-in hours for parents, home visits and the use of technology
such as homework hot lines to allow parents to check on their children’s
assignments and students to get assistance if needed. . . .’’
   10
      We agree, also, with the trial court’s comment that even if the plaintiffs’
operative complaint could be construed as setting forth a claim of negligence
against individual members of the school faculty or staff on the day of the
shooting, no reasonable juror could find negligence in the instinctive and
heroically protective reactions of Hochsprung, Sherlach and Hammond in
immediately running to the hallway to investigate the cause of a thunderous
crash by the entrance door only to be cut down by a fusillade of bullets,
i.e., that it was foreseeable that their conduct could have led to the harm
suffered by the plaintiffs. See Mirjavadi v. Vakilzadeh, 310 Conn. 176,
191–92, 74 A.3d 1278 (2013) (‘‘Duty is a legal conclusion about relationships
between individuals, made after the fact, and imperative to a negligence
cause of action. . . . Although it has been said that no universal test for
[duty] ever has been formulated . . . our threshold inquiry has always been
whether the specific harm alleged by the plaintiff was foreseeable to the
defendant. . . . [T]he test for the existence of a legal duty entails [1] a
determination of whether an ordinary person in the defendant’s position,
knowing what the defendant knew or should have known, would anticipate
that harm of the general nature of that suffered was likely to result, and
[2] a determination, on the basis of a public policy analysis, of whether the
defendant’s responsibility for its negligent conduct should extend to the
particular consequences or particular plaintiff in the case.’’ [Internal quota-
tion marks omitted.]).
   The faculty and staff present at the school during the shooting were
confronted with a chaotic and violent situation, made evident by later
descriptions of the noise variously as ‘‘banging sounds like someone kicking
a door’’; ‘‘gunfire from the lobby area adjacent to the conference room’’; ‘‘a
noise coming from the front of the school sounding like a metal pipe hitting
the floor’’; and, from Hammond who was in the conference room, ‘‘a loud
banging noise.’’ Under such unimaginable circumstances, no reasonable
juror could have found that the acts or omissions of the individual members
of the faculty and staff amounted to negligence.
   11
      Although our jurisprudence recognizes three exceptions to discretionary
act immunity, the plaintiffs claim only that the identifiable person-imminent
harm exception applies. See, e.g., St. Pierre v. Plainfield, 326 Conn. 420,
434, 165 A.3d 148 (2017) (noting that three exceptions to discretionary
act immunity are recognized, but only identifiable person-imminent harm
exception was relevant).
   12
      We recognize that the trial court provided substantial analysis in regard
to whether the identifiable person-imminent harm exception was applicable
to the plaintiffs’ claims. Although we believe that such analysis was unneces-
sary because it involved a claim outside the contours of the complaint, we
have no disagreement with the conclusions reached by the trial court.
   13
      Because we agree with the trial court’s analysis regarding governmental
immunity, we need not reach the defendants’ alternative claim for affirmance
regarding proximate cause and the superseding criminal conduct of Lanza.